 Case 1:19-cv-03867-PKC-ST Document 17 Filed 10/21/19 Page 1 of 1 PageID #: 71


                                              CIVIL MINUTE ENTRY


BEFORE:                                Magistrate Judge Steven L. Tiscione


DATE:                                  October 18, 2019


TIME:                                  3:00 P.M.


DOCKET NUMBER(S):                      CV-19-3867 (PKC)


NAME OF CASE(S):                       SURIEL V. PORT AUTHORITY OF NY AND NJ ET AL.



FOR PLAINTIFF(S):                      Harvis, Fett



FOR DEFENDANT(S):                      Kromm



NEXT CONFERENCE(S):                    DECEMBER 18, 2019 AT 2:00 P.M., IN-PERSON



FTR/COURT REPORTER:                    3:05 - 3:09

RULINGS FROM INITIAL CONFERENCE:

The Court sets the following discovery deadlines:

Deadline for completion of Rule 26(a) initial disclosures - 10/23/19;

Completion of Phase I discovery - 12/9/19;

Deadline for motions to join new parties or amend pleadings - 1/3/20;

First requests for production of documents and interrogatories due by - 1/20/20;

All fact discovery to be completed by 5/4/20;

Exchange of expert reports - 6/3/20;

Expert depositions completed by - 7/3/20;

All discovery completed by - 7/3/20;

Final date to take first step in dispositive motion practice - 8/3/20.

An in-person settlement conference will be held on December 18, 2019 at 2:00 p.m. Parties are to submit their respective
settlement positions via ex parte electronic filing no later than December 15, 2019. Counsel are to refer to the Settlement
Section of this Court's Individual Rules in preparation for the conference.
